                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MISSOURI

                                  CRIMINAL CASE COVER SHEET
 Division of Filing                           Place of Offense                   Matter to be Sealed
   Western                  St. Joseph                                              Secret Indictment
   Central                  Southern                  Jackson                       Juvenile
                                                      County and
   Southwestern
                                                      elsewhere
Defendant Information
Defendant Name               (10) Aaron M. Groves
Alias Name
Birthdate                    12/03/1984

Related Case Information
Superseding Indictment/Information       Yes       No if yes, original case number
New Defendant                            Yes       No
Prior Complaint Case Number, if any

U.S. Attorney Information
AUSA Joseph Marquez

Interpreter Needed
   Yes       Language and/or dialect
  No

Location Status
Arrest Date
  Currently in Federal Custody
  Currently in State Custody                            Writ Required              Yes     No
  Currently on Bond                                     Warrant Required           Yes     No

U.S.C. Citations
Total # of Counts    2
           Index Key/Code/Offense
  Set                                          Description of Offense Charged              Count(s)
                   Level
                                          Conspiracy to distribute a controlled
   1    21:846=CD.F/6801/4                                                                      1
                                          substance
   2    21:841A=CD.F/6801/4               Possession with intent to distribute                  5
   3    21:853.F/6911/4                   Criminal Forfeiture Allegation
   4
   5
                                          (May be continued on reverse)




Date   5/1/19                                  Signature of AUSA          /s/ Joseph Marquez

       Case 4:19-cr-00157-DGK Document 10-10 Filed 05/01/19 Page 1 of 1
